Case 2:09-cv-10048-DPH-MKM
             Case: 18-2010 Document:
                            ECF No. 60
                                     5-1 filed
                                             Filed:
                                               05/31/19
                                                    05/31/2019
                                                           PageID.786
                                                                 Page: 1Page 1 of 2 (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                        CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                  Filed: May 31, 2019




Mr. Mark T. Nelson
Butzel Long
150 W. Jefferson Avenue
Suite 100
Detroit, MI 48226

Mr. Michael Alan Ross
Law Office
1869 E. Maple Road
Troy, MI 48083

                     Re: Case No. 18-2010, In re: Steve Brackett, et al
                         Originating Case No. : 2:09-cv-10048

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/C. Anthony Milton
                                                  Case Manager
                                                  Direct Dial No. 513-564-7026

cc: Mr. David J. Weaver

Enclosure

No mandate to issue
Case 2:09-cv-10048-DPH-MKM
             Case: 18-2010 Document:
                            ECF No. 60
                                     5-2 filed
                                             Filed:
                                               05/31/19
                                                    05/31/2019
                                                           PageID.787
                                                                 Page: 1Page 2 of 2 (2 of 2)



                                          No. 18-2010

                           UNITED STATES COURT OF APPEALS
                                                                                     FILED
                                                                                 May 31, 2019
                                FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk


In re: STEVE BRACKETT, et al.,                          )
                                                        )                 ORDER
       Petitioners.                                     )




       Before: SUHRHEINRICH, BATCHELDER, and BUSH, Circuit Judges.



       Plaintiffs Steve Brackett, Kevin Murphy, Dariusz Kepczynski, and Bruce Harvey petition

for a writ of mandamus, asking us to compel the district court to issue a judgment on their

complaint, which has been pending without a decision since the conclusion of a May 2011 bench

trial. We requested a response from the district court. On May 15, 2019, the district court issued

findings of fact and conclusions of law, as well as a judgment in favor of Defendants. Because the

district court has rendered the relief sought, the mandamus petition is moot.

       The mandamus petition is DISMISSED AS MOOT.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk
